DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Aoki  (US Pub: 2017/0102792 A1) do not teach Claim 1, “An electronic pen core body comprising: a tip component portion; and an axis component portion coupled to the tip component portion, wherein: at least a first end of the axis component portion in an axial direction of the axis component portion is made of a material that is harder than a material from which the tip component portion is made, the first end being coupled to the tip component portion, the axis component portion includes: a cylindrical metal pipe having an inner wall surface surrounding a recessed hole, the inner wall surface of the cylindrical metal pipe coupled to the tip component portion on at least a first end of the cylindrical metal pipe in the axial direction, and a fitting portion having an axis body portion fitting portion disposed within the recessed hole of the cylindrical metal pipe and coupled to the inner wall surface of the cylindrical metal pipe on a second end of the cylindrical metal pipe in the axial direction, and a pen pressure detector fitting portion disposed outside of the cylindrical metal pipe, the pen pressure detector fitting portion having a ring-shaped protrusion portion configured to be fitted to a fitting hole of a pen pressure detector provided on an electronic pen to transmit pen pressure to the pen pressure detector, the tip component portion includes: a tip portion protruding from the first end of the axis component portion cylindrical metal pipe in the axial direction, a coupling core portion disposed within the recessed hole of the axis component portion cylindrical metal pipe and coupled to the inner wall surface of the cylindrical metal pipe on the first end of the cylindrical metal pipe in the axial direction, and a second ring-shaped end surface on a side of the tip portion that is coupled to the coupling core portion, the second ring-shaped end surface contacting a first ring- shaped end surface around the recessed hole of the cylindrical metal pipe on the first end of the cylindrical metal pipe in the axial direction, and the first ring-shaped end surface is covered by the second ring-shaped end surface.” and Claim 12, “An electronic pen comprising: a cylindrical housing; a core body including a tip which, in operation, protrudes from an opening of the cylindrical housing; and a pen pressure detector in the cylindrical housing, wherein the pen pressure detector, in operation, detects pen pressure applied to the core body, wherein: the core body includes a tip component portion and an axis component portion coupled to the tip component portion, at least a first end of the axis component portion in an axial direction of the housing is material that is harder than a material from which the tip component portion is made, the first end being coupled to the tip component portion, the axis component portion includes: a cylindrical metal pipe having an inner wall surface surrounding a recessed hole, the inner wall surface of the cylindrical metal pipe coupled to the tip component portion on a first end of the cylindrical metal pipe in the axial direction of the housing, and a fitting portion having an axis body portion fitting portion disposed within the recessed hole of the cylindrical metal pipe and coupled to the inner wall surface of the cylindrical metal pipe on a second end of the cylindrical metal pipe in the axial direction, and a pen pressure detector fitting portion disposed outside of the cylindrical metal pipe, the pen pressure detector fitting portion having a ring-shaped protrusion portion fitted to a fitting hole of the pen pressure detector to transmit the pen pressure to the pen pressure detector, the tip component portion includes: a tip portion protruding from the first end of the cylindrical metal pipe in the axial direction of the housing a coupling core portion disposed within the recessed hole of the axis component portion cylindrical metal pipe and coupled to the inner wall surface of the recessed hole of the axis component portion cylindrical metal pipe on the first end of the axis component portion cylindrical metal pipe in the axial direction, and a second ring-shaped end surface on a side of the tip portion that is coupled to the coupling core portion, the second ring-shaped end surface contacting a first ring-shaped end surface around the recessed hole of the cylindrical metal pipe on the first end of the cylindrical metal pipe in the axial direction, and the first ring-shaped end surface is covered by the second ring-shaped end surface.”
Specifically, the prior art Aoki do not teach first the exact structure element presented in the newly amended independent claim, “the fitting portion having an axis body portion fitting portion disposed within the recessed hole of the cylindrical metal pipe and coupled to the inner wall surface of the cylindrical metal pipe on a second end of the cylindrical metal pipe and a pen pressure detect fitting portion disposed outside of the cylindrical metal pipe, the pen pressure detector fitting portion having a ring-shaped protrusion portion fitted to a fitting hole of the pen pressure detector (i.e. Aoki do not teach the precise protrusion design in figure 2 and 3 embodiment).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Ninomiya et al. (US Pub: 2018/0024657 A1) is cited to teach a similar type electronic pen with retractable movement sensing capacity in figures 1-3 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 10, 2022